Order entered August 10, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00599-CR

                              RENE HERNANDEZ, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F-1452460-P

                                          ORDER
       We GRANT court reporter Lisabeth Kellett’s request for an extension of time to file the

reporter’s record in this case and ORDER the record filed no later than September 6, 2016.


                                                     /s/   ADA BROWN
                                                           JUSTICE